DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US 2014/0136055) in view of Kageyama et al. (US 2015/0001926).

Regarding claim 1,
Sugiyama discloses (Fig. 2):
An auxiliary power supply device (fig. 2, 1, 40) comprising: an auxiliary power source (45, ¶0038); and a booster circuit (43) for boosting input voltage (V1, point P1, ¶0039), wherein: the auxiliary power supply device (40) is provided in a power supply path extending from a main power source (4) to a power supply target (34, 20), and configured to be switched among a charging state (Fig. 3, third connection mode, ¶0064-¶0065) for charging the auxiliary power source, a holding state (Fig. 3, First 
the auxiliary power source (Fig. 2, 45) is configured to be switched between a serial connection mode (FET 5 is in the on-state) and a parallel connection mode (FET 6 is in the ON state and FET 5 is off, ¶0055), the serial connection mode being a mode in which a first terminal (P6) is connected to the main power source (via FET 5, 41) and a second terminal (P2) is connected to the power supply target (34 and 20, through FET 1), and the auxiliary power source (45) is connected in series between the main power source (4) and the power supply target (34, when FET 5 is on and FET 6 is off, ¶0055), the parallel connection mode being a mode in which the first terminal (P6) is connected to a part (ground) between the main power source (4) and the power supply target (34, when FET 6 is ON and FET 5 is off, capacitor, 45 is connected in parallel to 4 and 34, ¶0055), at which the main power source (4) and the power supply target  (34, 20) are connected in series (Fig. 4D, ¶0067 ); and the auxiliary power source (45) is configured to:
 boost a voltage supplied from the main power source (4) by a discharge voltage of the auxiliary power source (45) to supply power to the power supply target (34, 20) when the auxiliary power source (45) is switched to the serial connection mode (¶0055, second mode),
wherein the second terminal (P2) is connected to an input terminal of the booster circuit (Fig. 4D, fourth mode, FET 3 is ON), the discharge voltage (V3) of the auxiliary power source (45), which is an input voltage (V1) of the booster circuit (43), is boosted; 

perform backup control (second mode, ¶0063),  (to supply the boosted discharge voltage (to main supply, 4) to the power supply target when the auxiliary power source is switched to the parallel connection mode (FET 6 is on, second and fourth modes, ¶0055, ¶0062-¶0063, ¶0066-¶0067 ).


and when the in-vehicle battery fails

Kageyama teaches (Fig. 4):
which is an input voltage (Fig. 4, 22 output from 25) of the booster circuit (27), is boosted (¶0073); 
and when the in-vehicle battery fails (Fig. 4, 22), perform backup control (¶0073) to supply the boosted discharge voltage (from capacitor, 25) to the power supply target (door lock release)

Regarding claim 1, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention from Sugiyama that can utilize different modes of a booster circuit and charging/discharging circuit as an auxiliary power supply device to power a motor driving circuit (¶0059-¶0060) and switch it to the fourth mode which, when the battery supply voltage drops, the main supply switch, 41, is shut off, and this power from the capacitor goes into the motor instead, this would be possible in the fourth connection mode to accommodate for the abrupt decrease in voltage as taught in ¶0088 and ¶0095-¶0096, and discharging the capacitor in order to power the motor or an actuator when the battery fails is taught by Kageyama et al. (¶0073).  

Regarding claim 2,
Sugiyama discloses (Fig. 2):
wherein the auxiliary power source (Fig. 2, 45) is configured to be switched to the parallel connection mode (FET 6 is on, second and fourth modes, ¶0055, ¶0062-¶0063, ¶0066-¶0067 ), when power is supplied from the main power source to the power supply target (¶0062-¶0063), such that the second terminal (P2) is connected to an output terminal of the booster circuit (43, connected to output 

Regarding claim 3,
Sugiyama discloses (Fig. 1):
An electric power steering system (Fig. 1, 1) comprising: a motor (Fig. 2, 20) serving as a power supply target (¶0037-¶0038); a main power source (4); an auxiliary power supply device (40) provided in a power supply path extending from the main power source (4) to the motor (20) and including an auxiliary power source (45) and a booster circuit (43) for boosting an input voltage (V1, ¶0037-¶0038); and an electronic control unit (30), wherein: the electronic control unit (30) is configured to i) switch the auxiliary power source (45) between a serial connection mode (FET 5 is in the on-state) and a parallel connection mode (FET 6 is in the ON state and FET 5 is off, ¶0055), the serial connection mode being a mode in which a first terminal (P6) is connected to the main power source (via FET 5, 41) and a second terminal (P2) is connected to the motor (20 via 34, through FET 1),
and the auxiliary power source (45) is connected in series between the motor (20, when FET 5 is on and FET 6 is off, ¶0055) and the  main power source (4) , the parallel connection mode being a mode in which the first terminal (P6) is connected to a part (ground) between the main power source (4) and the power supply target (34, when FET 6 is ON and FET 5 is off, capacitor, 45 is connected in parallel to 4 and 34, ¶0055), at which the main power source (4) and the power supply target  (34, 20) are connected in series (Fig. 4D, ¶0067 ), ii) switch among a charging state for charging the auxiliary power source (45, Fig. 3, third connection mode, ¶0064-¶0065) , a holding state for holding a charge voltage of the auxiliary power source (45, Fig. 3, First connection mode, ¶0060-¶0061), and a discharging state (second 
wherein the second terminal (P2) is connected to an input terminal of the booster circuit (Fig. 4D, fourth mode, FET 3 is ON), the discharge voltage (V3) of the auxiliary power source (45), which is an input voltage (V1) of the booster circuit (V3), is boosted;
and
 perform backup to control supply the boosted discharge voltage (to main supply, 4) to the motor (20) when the auxiliary power source (45) is switched to the parallel connection mode (FET 6 is on, second and fourth modes, ¶0055, ¶0062-¶0063, ¶0066-¶0067 ).

Although Sugiyama does not explicitly disclose:
and when the in-vehicle battery fails

However, Kageyama teaches (Fig. 4):
which is an input voltage (output from 25) of the booster circuit (27), is boosted; 
and when the in-vehicle battery fails (Fig. 4, 22), perform backup control (¶0073) to supply the boosted discharge voltage (from capacitor, 25) to the power supply target (door lock release motor)

Regarding claim 3, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention from Sugiyama that can utilize 

Regarding claim 4,
Sugiyama discloses (Fig. 2):
wherein the electronic control unit (Fig. 2, 30) is configured to switch the auxiliary power source (Fig. 2, 45)  to the parallel connection mode (FET 6 is on, second and fourth modes, ¶0055, ¶0062-¶0063, ¶0066-¶0067 ), when the auxiliary power source (45) supplies power from the main power source (4) to the power supply target (20, ¶0062-¶0063), such that the second terminal (P2) is connected to an output terminal of the booster circuit (43, connected to output from FET 3, ¶0051), the input terminal (P1) of the booster circuit (43) is connected to the main power source (via 41, ¶0051), an output voltage of the main power source (V1), which is the input voltage of the booster circuit (43), is boosted, and the auxiliary power source (45) is charged by the boosted output voltage (V3, ¶0051).

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.
Regarding applicant’s arguments pertaining to claims 1-4, applicant argues that Sugiyama does not disclose “when the in-vehicle battery fails, perform backup control to supply the boosted discharge voltage to the power supply target when the auxiliary power source is switched to the parallel connection mode.” And that Sugiyama teaches “discharging the power of the auxiliary power supply to 
.  As such, examiner believes Sugiyama in view of Kageyama to disclose these claimed limitations and is maintaining the 103 rejection of claims 1-4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846